Citation Nr: 9926964	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left and right knees.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

4.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to August 1971, 
October 1971 to December 1987, and from February to March 
1991.  These matters come to the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for arthritis of the bilateral knees and PTSD.  
The RO also denied entitlement to increased ratings for 
sinusitis, a cervical spine disorder, and tinnitus.  In 
addition, the RO increased the single disability rating for 
chondromalacia patellae of the bilateral knees from zero to 
ten percent.  

The veteran submitted a notice of disagreement with the 
October 1994 rating decision, in which he claimed to have 
been unable to maintain any employment for the previous three 
years due to permanent knee problems.  His assertions 
constitute a claim for an extra-schedular rating, including a 
total disability rating based on individual unemployability.  
The RO has not adjudicated the claim for service connection 
for a total rating based on individual unemployability, and 
that issue is referred to the RO for adjudication.  Bruce v. 
West, 11 Vet. App. 405 (1998); see also Parker v. Brown, 7 
Vet. App. 116, 118-119 (1994) (holding it was proper to refer 
a claim for total rating to the RO, where the issue developed 
for appeal was that of entitlement to an increased rating for 
a service connected disability).

In March 1995 the RO provided the veteran a statement of the 
case that included the issues of entitlement to service 
connection for PTSD and arthritis of the knees and an 
increased rating for the bilateral knee disorder.  The 
statement of the case did not include the additional issues 
determined in the October 1994 rating decision and, based on 
a liberal reading of the veteran's pleading, the Board finds 
that the remaining issues were encompassed by the notice of 
disagreement.  See E.F. v. Derwinski, 1 Vet. App. 324 (1991).  
The issue of entitlement to increased ratings for sinusitis, 
a cervical spine disorder, and tinnitus are also being 
remanded in order to provide the veteran a statement of the 
case pertaining to those issues.  See Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (the failure to provide a 
statement of the case in response to a notice of disagreement 
prevents the appealed rating decision from becoming final).

In March 1995 the veteran submitted a substantive appeal that 
did not define the issues on appeal.  In a September 1995 
hearing, however, he clarified the scope of his substantive 
appeal to include the issues of entitlement to service 
connection for arthritis of the knees and PTSD and increased 
ratings for the bilateral knee disorder.  The Board finds, 
therefore, that the veteran has perfected an appeal of those 
issues.  See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998) 
(the veteran may define the scope of his appeal in a 
subsequent pleading).

In a March 1996 rating decision the RO assigned separate 
10 percent disability ratings for chondromalacia patellae of 
the left and right knees, respectively.  The veteran has not 
withdrawn his appeal of the rating assigned for the bilateral 
knee disorder, and the Board finds that an issue pertaining 
to the disability rating for bilateral chondromalacia 
patellae remains in contention.  Fenderson v. West, 
12 Vet. App. 119 (1999) (in a claim for an increased rating, 
the veteran is presumed to be seeking the maximum benefit 
allowed, and a claim remains in controversy where less than 
the maximum available benefit is awarded).

In an April 1992 rating decision the RO initially denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision and did not appeal, and the April 
1992 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 19.192 (1991).  In March 1994 he again claimed 
entitlement to service connection for PTSD, and in the 
October 1994 decision on appeal the RO again denied service 
connection for PTSD without considering whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Regardless of the RO's disposition of the claim, the Board is 
precluded from considering the substantive merits of the 
claim for service connection for PTSD in the absence of a 
finding that new and material evidence has been submitted.  
Hickson v. West, 12 Vet. App. 247 (1999).  The Board has 
determined, therefore, that the proper issue on appeal is 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  The Board further finds that it can consider this 
issue in the first instance without prejudice to the veteran.  
Meyer v. Brown, 9 Vet. App. 425, 430 (1996).

In January 1995 the veteran claimed entitlement to service 
connection for back and bilateral hip disorders as secondary 
to the service-connected bilateral knee disorder.  38 C.F.R. 
§ 3.310.  He also claimed entitlement to service connection 
for vision loss, although he did not specify the basis for 
the claimed entitlement.  The Board notes that in January 
1990 and December 1991 rating decisions the RO denied 
entitlement to service connection for a back disorder.  The 
newly raised issues have not been adjudicated by the RO and 
are referred to the RO for appropriate action.  Bruce v. 
West.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the RO in April 1992, and that decision became final in the 
absence of an appeal.

2.  The evidence submitted subsequent to the April 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it bears directly 
and substantially on whether the veteran has PTSD as the 
result of military service; and it must be considered in 
order to fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by medical evidence of a diagnosis of PTSD, lay 
evidence of in-service stressors, and medical evidence of a 
nexus between the in-service stressors and PTSD.

4.  The claim of entitlement to service connection for 
arthritis of the knees is supported by medical evidence of a 
current diagnosis of degenerative joint disease of the knees, 
medical evidence of a chronic bilateral knee disorder during 
service, and medical evidence of a nexus between the current 
diagnosis and the in-service bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 19.192 (1991); 38 C.F.R. § 3.156 (1998).

2.  The claims of entitlement to service connection for PTSD 
and arthritis of the knees are well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in April 1971 
he was found to be suffering from a situational anxiety 
reaction, for which a tranquilizer was prescribed.  The 
service medical records make no further reference to any 
complaints or clinical findings pertaining to a psychiatric 
disorder.

The service medical records also show that for approximately 
two years prior to his separation from service in December 
1987 the veteran received treatment for bilateral knee pain 
and crepitance that was diagnosed as bilateral chondromalacia 
patellae.  In a March 1988 rating decision the RO granted 
service connection for that disorder.

The veteran was provided a VA orthopedic examination in 
November 1989, which resulted in a diagnosis of degenerative 
joint disease of both knees.  An X-ray study of the right 
knee at that time revealed small spurs along the tibial 
spines that were diagnosed as mild degenerative 
osteoarthritis of the right knee.

The veteran was recalled to active duty in February 1991, and 
was found to have bilateral, recurrent degenerative joint 
disease of the knees at that time.  He was released from 
active duty due to his knee symptoms in March 1991.

VA treatment records show that following his separation from 
service the veteran continued to receive treatment for his 
knee problems, which were generally attributed to 
chondromalacia patellae or patello-femoral pain syndrome.  He 
was also given a VA orthopedic examination in June 1991, as 
the result of which his knee complaints were attributed to 
bilateral chondromalacia patellae.  That examination did not, 
however, include X-ray studies.

The veteran initially claimed entitlement to service 
connection for PTSD in February 1992.  The RO requested the 
treatment records from the counseling center providing the 
veteran's treatment for PTSD, but no records were received.  
The veteran was scheduled to attend a VA psychiatric 
examination, but failed to appear for the examination.  In 
the April 1992 rating decision the RO denied entitlement to 
service connection for PTSD due to the veteran's failure to 
appear for the examination, with no medical evidence of 
record showing that the veteran had PTSD.

The evidence received subsequent to the April 1992 rating 
decision includes medical reports from the veteran's private 
therapist, the reports of VA examinations in April 1994 and 
May 1998, and the veteran's service personnel records.  The 
private medical reports and the report of the May 1998 VA 
examination all show that the veteran has PTSD as the result 
of having served in Vietnam from 1968 to 1971.

The veteran's service personnel records show that he served 
in Vietnam from March 1968 to November 1969.  His military 
assignments for October 1971 through October 1975 are not 
shown.  His combat history included participation in special 
search and rescue operations in May 1972, participation in 
Operation Song Khnah in May and June 1972, Operation Lomson 
in July 1972, and Operation Song Than in July 1972.  His 
awards included the Vietnam Service Medal, the Republic of 
Vietnam Campaign Medal, and the Republic of Vietnam 
Meritorious Unit Commendation.  The basis for the Meritorious 
Unit Commendation is not shown.

The report of an April 1994 VA examination indicates that the 
veteran had chondromalacia patellae and mild early 
degenerative changes.  He was again provided a VA examination 
in January 1996, which resulted in a diagnosis of 
degenerative joint disease of the knees as well as 
chondromalacia.  The examiner stated that X-ray studies had 
been done previously showing that the veteran had 
degenerative joint disease, and that the history and physical 
examination were consistent with that diagnosis.  He 
determined that an additional X-ray study was not warranted.

During a September 1995 hearing the veteran testified that 
degenerative arthritic changes in the knees had been 
diagnosed while he was in service, and that his VA physician 
had diagnosed arthritis in the knees in 1989.  He also 
testified that his VA physician had told him that the 
degenerative changes were related to the chondromalacia 
patellae and the in-service injuries.

The report of a May 1998 VA examination shows that the 
veteran's knee symptoms and clinical findings were due to 
bilateral chondromalacia patellae and lateral collateral 
ligament laxity.  An X-ray study of the knees was interpreted 
as revealing no abnormalities.  The examiner, who was a 
physician's assistant and not a medical doctor, found that 
the X-ray studies were non-diagnostic for overt changes due 
to chondromalacia patellae or osteoarthritis.

II.  Service Connection for PTSD

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
19.192.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the April 1992 rating decision and finds that new and 
material evidence has been submitted.  The private medical 
reports and the report of the May 1998 VA examination show 
that the veteran has PTSD as the result of his Vietnam 
service.  This evidence is new, in that medical evidence 
showing a diagnosis of PTSD had not been submitted to the RO 
prior to the April 1992 decision.  The evidence is material 
because it bears directly and substantially upon the specific 
matter under consideration, that being whether the veteran 
has PTSD that is related to service.  Because the medical 
evidence shows that the veteran has PTSD that is related to 
his service in Vietnam, that evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the his claim.  The Board has determined, therefore, that new 
and material evidence has been submitted, and that the claim 
of entitlement to service connection for PTSD is reopened.

B.  Well-Grounded Claim

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  See Arms v. West, 12 Vet. App. 188 
(1999).

The veteran has provided lay evidence of having experienced a 
number of stressors while serving in Vietnam.  His service 
records show that he served in Vietnam, and for the purpose 
of determining whether his claim is well grounded, his 
statements are deemed to be credible.  Samuels v. West, 11 
Vet. App. 433 (1998).  The medical evidence shows that he has 
PTSD, and that the PTSD was caused by the in-service 
stressors.  The Board concludes, therefore, that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  Gaines, 11 Vet. App. at 353.

The Board is precluded from adjudicating the veteran's claim 
for service connection for PTSD prior to VA's fulfillment of 
the duty to assist.  Winters, 12 Vet. App. at 203.  This 
issue is, therefore, being remanded to the RO for the 
required development.

III.  Service Connection for Arthritis of the Knees

In order for a claim for service connection for a disability 
other than PTSD to be well grounded, there must be a medical 
diagnosis of a current disability, medical or lay evidence of 
the incurrence of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Alternatively, the second and third elements 
can be satisfied by evidence showing that a disorder was 
noted during service or any applicable presumptive period, 
evidence of post-service continuity of symptomatology, and 
medical or, in some circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  In addition, if the claim for service 
connection pertains to a disease rather than the residuals of 
an injury, a well-grounded claim can be established by 
evidence showing a chronic disease in service or during any 
applicable presumptive period and present disability from 
that disease.  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The service medical records show that the veteran received 
treatment for a chronic bilateral knee disorder during 
service.  In November 1989, between his periods of active 
service, a VA examination resulted in a diagnosis of 
degenerative joint disease of both knees.  In February 1991, 
at which time he was called to active duty, he was found to 
have bilateral, recurrent degenerative joint disease of the 
knees, which resulted in his deactivation.  He was also shown 
to have degenerative joint disease of the knees as the result 
of VA examinations in April 1994 and January 1996.  The 
examiner in January 1996 based the diagnosis on the medical 
records documenting the history of the knee disorder, which 
the Board interprets as medical evidence of a nexus between 
the current diagnosis of degenerative joint disease and the 
knee complaints documented during service.  The Board finds, 
therefore, that the veteran has provided a medical diagnosis 
of a current disability, medical evidence of the incurrence 
of a bilateral knee disorder in service, and medical evidence 
of a nexus between the in-service disorder and the current 
disability.  Caluza, 7 Vet. App. at 506.

An X-ray study of the knees in May 1998 was interpreted as 
revealing no abnormalities, and the examiner at that time did 
not provide a diagnosis of degenerative joint disease.  For 
the purpose of determining whether the claim is well 
grounded, however, only the evidence that supports the claim 
can be considered; contradictory evidence should be 
disregarded.  Hickson v. West, 11 Vet. App. 374 (1999).  The 
Board has determined, therefore, that the claim of 
entitlement to service connection for arthritis, or 
degenerative joints disease of the knees, is well grounded.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is 
well grounded.

The claim of entitlement to service connection for arthritis 
of the knees is well grounded.


REMAND

The evidence indicates that the veteran has received 
treatment for his bilateral knee disorder from the VA medical 
center (MC) since his separation from service.  The records 
of his treatment since August 1989 have not been obtained.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
cannot be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Although the Board has determined that the claim of 
entitlement to service connection for arthritis of the knees 
is well grounded, in light of the May 1998 examination 
resulting in no diagnosis of arthritis, the Board finds that 
additional development is warranted prior to determining the 
substantive merits of the veteran's claim.  This issue is, 
therefore, being remanded to the RO in order to provide the 
veteran an examination for the purpose of obtaining an 
informed opinion on whether the veteran has arthritis, or 
degenerative joint disease, of the knees that is related to 
service.

The veteran contends that the manifestations of bilateral 
chondromalacia patellae warrant higher disability ratings 
than have been assigned.  Due to the common symptoms of the 
two disorders, the Board finds that the issue of increased 
ratings for bilateral chondromalacia patellae is inextricably 
intertwined with the issue of service connection for 
arthritis of the knees.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A clear 
diagnosis of PTSD by a mental health professional must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran served in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).  In light of the liberalizing provisions of 
38 U.S.C.A. § 1154(b) in terms of verifying the in-service 
stressor, the determination of whether the veteran engaged in 
combat is a critical part of the adjudication of the PTSD 
claim.  If the veteran did not serve in combat, the record 
must contain corroborative evidence that the in-service 
stressor occurred.  Corroborative evidence may consist of 
service department records or statements from individuals who 
have personal knowledge of the claimed events.  Gaines, 11 
Vet. App. at 353.

The veteran claims to have served in Vietnam from 1967 
through 1969 and from 1971 to 1972.  The service personnel 
records in file document that he served in Vietnam from March 
1968 to November 1969, but his military assignments for 
October 1971 through October 1975 are not shown.  His record 
of service shows that he was assigned to the 4th Marine Air 
Control Squadron, Marine Air Control Group-18, 1st Marine Air 
Wing from March 1968 to November 1969.  In addition, the 
service personnel records show that he participated in 
special search and rescue operations in May 1972, Operation 
Song Khnah in May and June 1972, Operation Lomson in July 
1972, and Operation Song Than in July 1972.  His awards 
included the Republic of Vietnam Meritorious Unit 
Commendation, but the actual commendation or the 
documentation showing the basis for the award is not of 
record.  If the commendation was based on valor, the receipt 
of the award would constitute evidence that the veteran 
served in combat.  38 C.F.R. § 3.304(f).

Although the service personnel records show that his military 
occupational specialty during his first tour in Vietnam was 
as a cook, he claims to have been assigned temporary duty 
with another unit with which he performed security patrols 
around the Marine Air Control radar base.  He stated that he 
essentially performed the duties of an infantryman the entire 
time that he was in Vietnam during his first tour.  He stated 
that while working with the security unit he searched tunnels 
for the enemy, and that at one time the tunnel collapsed on 
him.  He told the psychiatric examiner in September 1993 that 
of the 88 men in his unit, most of them died in Vietnam.  

The August 1993 private medical report shows that the 
veteran's reported stressors also included finding the bodies 
of men in his unit who were supposed to have relieved him on 
watch, and that a fellow servicemember was killed or badly 
wounded during search and rescue operations during his final 
tour.

Although there is medical evidence that the veteran currently 
has PTSD, no effort has yet been made to determine whether he 
participated in combat while serving in Vietnam, or whether 
any of the claimed stressors actually occurred.  The Board 
finds, therefore, that additional development is required 
prior to adjudicating the claim of entitlement to service 
connection for PTSD.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for PTSD or 
a knee disorder since August 1989.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMC.

The RO should also invite the veteran to 
submit employment records showing the 
impact of his service connected 
disabilities on his ability to maintain 
gainful employment.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of the symptoms of 
the bilateral knee disorder and to obtain 
an opinion on whether the veteran has 
degenerative joint disease of the knees 
that is related to service.  The claims 
file and a copy of this decision and 
remand must be made available to and be 
reviewed by the examiner prior to 
completion of the examination.  The 
examination should include any tests or 
studies, including X-ray or MRI, that are 
deemed necessary for an accurate 
assessment.  

The examiner should conduct a thorough 
orthopedic examination of both knees and 
provide a diagnosis for any pathology 
found.  The examiner should provide an 
opinion as whether the veteran has 
degenerative joint disease of the knees 
and, if so, whether it is at least as 
likely as not that the degenerative joint 
disease is etiologically related to an 
in-service disease or injury.  The 
examiner can also phrase the opinion in 
terms of whether the degenerative joint 
disease had its onset during active 
service.

In examining the knees the examiner 
should document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  

The examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

The examiner should also provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of knee pathology.  In 
addition, the examiner should provide an 
opinion on whether the veteran's 
bilateral knee symptoms render him 
unemployable.  The examiner should 
provide the complete rationale for all 
opinions given.

3.  The RO should contact the veteran and 
obtain as much detail as possible 
regarding the events to which the veteran 
attributes the symptoms of PTSD, 
including the unit to which he was 
assigned when the events occurred, the 
specific dates and locations of the 
events, and the names and unit 
designations of any other individuals 
involved.  If the veteran is unable to 
provide the requested information, the 
case file should be documented to that 
effect.

4. The RO should obtain the veteran's 
complete personnel file, including his 
unit assignments from October 1971 
through 1975 and records of any temporary 
assignments to other units from 1967 
through 1972.  In addition, the RO should 
obtain the appropriate records from the 
units to which the veteran was officially 
assigned and determine whether he was 
temporarily assigned to any other unit.  
The RO should contact the appropriate 
component of the Marine Corps in order to 
obtain the documentation supporting the 
award of the Republic of Vietnam 
Meritorious Unit Commendation to the 
veteran in April 1972, and credible 
supporting evidence for all of the 
stressors reported by the veteran.

5.  The veteran should be afforded an 
examination in order to determine whether 
he currently has PTSD.  If it is 
determined that the veteran meets the 
criteria for a diagnosis of PTSD, the 
examiner should specify the stressors 
supporting that diagnosis. The claims 
file and a copy of this decision and 
remand must be made available to and be 
reviewed by the examiner prior to 
completion of the examination.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested medical examination, 
opinions, and verification provided by 
the Marine Corps are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
service connection for PTSD and 
degenerative joint disease of the knees, 
and increased ratings for bilateral 
chondromalacia patellae.  In adjudicating 
the claim for service connection for PTSD 
the RO should make a specific finding, 
based on the available evidence, as to 
whether the veteran served in combat 
while in Vietnam.  

In determining the appropriate rating for 
the bilateral knee disorder, the RO 
should consider the manifestations and 
appropriate rating criteria for all 
disorders for which service connection is 
established.  The RO should also 
determine whether referral of the case to 
the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular rating is warranted and 
adjudicate the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability.  
38 C.F.R. § 3.321, 4.16.

If any benefit for which a timely notice 
of disagreement has been submitted, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
supplemental statement of the case should 
include the issues of entitlement to an 
increased ratings for sinusitis, a 
cervical spine disorder, and tinnitus.  
The veteran should then be provided the 
opportunity to submit a substantive 
appeal, as to those issues for which he 
has not previously submitted such an 
appeal.  38 U.S.C.A. § 7105.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

